SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

91
CA 14-00356
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


KAREN MARKS, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

MICHAEL ALONSO, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


BARTH SULLIVAN BEHR, BUFFALO (ANDREW J. KOWALEWSKI OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SPADAFORA & VERRASTRO, LLP, BUFFALO (RICHARD E. UPDEGROVE OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (James H.
Dillon, J.), entered November 26, 2013. The order denied the motion
of defendant for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Marks v Alonso ([appeal No. 1] ___ AD3d ___
[Feb. 13, 2015]).




Entered:   February 13, 2015                    Frances E. Cafarell
                                                Clerk of the Court